IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Susan E. Crivellaro                    :
                                       :
      v.                               :
                                       :
Williams Township Zoning Hearing Board :
                                       :
Appeal of: Board of Supervisors        :
of Williams Township                   :            No. 1047 C.D. 2015



                                      ORDER



             NOW, February 9, 2016, having considered the appellee Susan E.

Crivellaro’s application for reargument en banc and the appellant, Board of

Supervisors of Williams Township, and appellee, Williams Township Zoning Hearing

Board, answers in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge